Title: To John Adams from William Tudor, Jr., 26 February 1823
From: Tudor, William, Jr.
To: Adams, John


				
					Dear & venerable President,
					Gardiner Feby 26th. 1823.
				
				I return you my sincere thanks for the kind opinions reiterated in your letter of the 17th. inst. and also for your obliging answers to my inquiries relative to Botta. Though I felt no disposition to engage further in biography, yet any suggestion coming from you cannot fail of engaging my earnest attention. Your recommendation therefore to take the lives of Samuel Adams & Josiah Quincy I have reflected upon with the highest respect for your opinion, and have notwithstanding made up my mind not to engage in that task. The assistance which in your partiality  you think would be readily afforded me, I have no other reason to calculate upon. In the case of Mr Quincy, I made a particular application to Judge Quincy to aid me with some materials, which he wholly declined doing. Mr Wells I think would not be willing to trust his materials to any hands but his own, and I suspect from a very natural partiality will compose the life of his grandfather too much in the style of a panegyric to relish the impartiality which I should be disposed to give it—an impartiality which I think necessary to secure with posterity the credit for a man’s virtues and the want of which impartiality in Mr Wirts life of Henry will prevent that work from becoming an authority with future times. No Sir, I presume I have washed my hands clean of biography. James Otis with all the deficiency of materials was a fine subject; his learning talents & energy began the struggle as you first pointed out to the world. He continued to lead it till 1769, and in giving his life a writer is therefore led to relate the beginning of a struggle which was undoubtedly the greatest event of modern times, and he therefore secures for his work all the paramount interest that belongs to such an era. But the life next to be written is that of the person, who took up the cause when he was cut off and carried it on thro increased difficulties & dangers to a glorious triumph. The memorials of that statesman, the greatest writer might be proud to undertake—but the time has not yet arrived, and long may it be postponed! but when he becomes the exclusive property of history, may an abler pen than mind be found to display his character & services for the benefit of future generations. Your remarks upon Botta are invaluable, and it inspired me with a strong disposition to ask you a thousand questions. There are so many transactions of great moment that you beyond any other living individual at least, are well acquainted with, and which would be so interesting to future ages. For it is my confirmed belief that in after ages times  the American revolution will be regarded by all mankind as the most important event in history. May I then ask, if there is any written & particular detail of the interview between the British Commissioners  Lord Howe &c. who were appointed to endeavor to seduce us back from independence & the American negotiators who foiled the design. The official reports I know exist, but these are cold & formal—A knowledge of what passed at that interview so as to give it a dramatic life & energy would be an episode of the highest interest. May I intreat you, if you have not already made minutes of that event on paper, to do it now.I have no room to add, with what respect / I am your Most Obed & affectionate / Servant
				
					W. Tudor—
				
				
			